Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims second claim numbered 5 and 6-15 been renumbered 6-18 (it is noted that there are two number 9’s also).  For Examination purposes the dependencies have been treated accordingly.  It is requested applicant correct such in the next response.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/100031 in view of Wiens (2015/0216252).
     Application ‘031 claims a foldable shoe substantially as claimed except for an upper having two sections with a connector therebetween.  Wiens teaches diving an upper into a first section and a second section with a magnetic connector attaching the sections to one another.  It would have been obvious to provide a divided upper and connector as taught by Wiens in the shoe claimed by application ‘031 to increase the durability and options of materials for the upper.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keating (2008/0168683).
Keating shows A foldable shoe comprising:
a first sole section (front portion of 2) configured to be positioned under the ball of a wearer’s foot, the first sole section including a first outsole portion (bottom of 2) configured to contact the ground when the foldable shoe is worn and a first footbed (top of 2) configured to receive a user’s foot when the foldable shoe is worn;
a second sole section (rear portion of 2) that is separate from the first sole section and is configured to be positioned under the heel of a wearer’s foot, the second sole section including a second outsole portion (bottom of 2) configured to contact the ground when the foldable shoe is worn and a second footbed (top of 2) configured to receive a user’s heel when the foldable shoe is worn,
an upper section extending from the first sole section, the upper section including a first
upper section (20) connected to the first sole section and a second upper section (10) connected to the
second sole section;
a hinge (8) connected to the first sole section and the second sole section, the hinge
configured to fold the foldable shoe from a first position (shown in figure 1), in which the foldable shoe is
configured to be worn, to a second position (shown in figure 2), in which either
the first outsole section and second outsole section fold toward one another (as shown in figure 2), or the first footbed and second footbed fold toward one another; and
a connector (15 and 25) that is engaged to connect the first upper section to the second upper section when the foldable shoe is in the first position and that is disengaged when the foldable shoe is in the second position as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (5481814) in view of Wiens (2015/0216252).
     Spencer shows A foldable shoe (figures 9-12) comprising:
a first sole section (front portion of 62) configured to be positioned under the ball of a wearer’s foot, the first sole section including a first outsole portion (bottom of 62) configured to contact the ground when the foldable shoe is worn and a first footbed (top of 62) configured to receive a user’s foot when the foldable shoe is worn;
a second sole section (rear portion of 62) that is separate from the first sole section and is configured to be positioned under the heel of a wearer’s foot, the second sole section including a second outsole portion (bottom of 62) configured to contact the ground when the foldable shoe is worn and a second footbed (top of 62) configured to receive a user’s heel when the foldable shoe is worn,
an upper section extending from the first sole section, the upper section including a first
upper section (65) connected to the first sole section and a second upper section (64) connected to the
second sole section;
a hinge (67, 68) connected to the first sole section and the second sole section, the hinge configured to fold the foldable shoe from a first position (shown in figure 9), in which the foldable shoe is configured to be worn, to a second position (shown in figure 11), in which either
the first outsole section and second outsole section fold toward one another (as shown in figure 11), or the first footbed and second footbed fold toward one another;  substantially as claimed except for a connector that is engaged to connect the first upper section to the second upper section when the foldable shoe is in the first position and that is disengaged when the foldable shoe is in the second position.  Wiens teaches providing a magnetic connector (60) between two upper sections.  It would have been obvious to provide a magnetic connector as taught by Wiens between the upper sections in the shoe of Spencer to provide a more secure first position of the shoe when being worn.
     In reference to claims 15-17, the upper of Spencer is considered to be made from strips of material inasmuch as applicant has defined and claimed such in that the materials are strips.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 5, 7, and 13-17 above, and further in view of Martinez (2006/0174513).
     Spencer as modified above shows a shoe substantially as claimed except for a magnetic retainer between the sole sections.  Martinez teaches providing a magnetic retainer (84) between two sole sections.  It would have been obvious to provide a magnetic retainer as taught by Martinez in the shoe of Spencer as modified above to provide a more secure first position of the shoe when being worn.
     In reference to claim 4, Martinez teaches forming the hinge by providing the first sole section with a tab (formed by 46) and a recess (shown at 54) in a second sole section.  It would have been obvious to provide a tab and recess arrangement as shown by Martinez for the connection of the sole sections in the shoe of Spencer as modified above.
Allowable Subject Matter
Claims 6 and 8-12 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if corrected as noted above in reference to the numbering and the filing of a proper Terminal Disclaimer.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732